Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered May 11, 1994, which in a proceeding pursuant to CPLR article 78 to review a purported determination by respondent Department of Housing Preservation and Development (HPD) rejecting petitioner’s tender of the purchase price *428for a cooperative apartment, granted HPD’s cross motion to dismiss the petition, and order, same court and Justice, entered December 19, 1994, which, insofar as appealable, denied petitioner’s motion to renew, unanimously affirmed, without costs.
Petitioner, a tenant in the building, was accorded due process when she was given advance notice of the cooperative conversion of this City-owned apartment building and the opportunity to purchase the shares allocated to her apartment for a low price (see, Union of City Tenants v Koch, 177 AD2d 328). Petitioner was aware that the closing would take place 30 to 90 days after February 23, 1993 and additional notice of the May 25, 1993 closing date was posted throughout the building, and there was no additional requirement that notice of the closing date be provided to tenants individually, although evidence has been submitted indicating that petitioner was given, in full, such notice personally.
It further appears that petitioner never complied with the conditions precedent to closing either by delivering the $250 purchase price and all outstanding rent arrears.
We have considered petitioner’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.